                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

WAYNE ANTHONY MOORE,

                    Petitioner,

vs.                                            Case No.:    3:17-cv-950-J-32MCR
                                                            3:03-cr-348-J-32MCR
UNITED STATES OF AMERICA,

                    Respondent.
                                           /

                                       ORDER

      This case is before the Court on Petitioner Wayne Anthony Moore’s Motion for

Reconsideration. (Civ. Doc. 8). 1 On April 19, 2018, the Court dismissed Petitioner’s

Motion to Vacate without prejudice because it was an unauthorized second or

successive motion under 28 U.S.C. § 2255. (Civ. Doc. 7). Petitioner contends that the

Court erred in dismissing the § 2255 motion because following McCarthan v. Goodwill

Indus. – Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017) (en banc), in which the

Eleventh Circuit narrowed the ability of federal inmates to seek habeas relief under

28 U.S.C. §§ 2241 and 2255(e), “the restrictions placed on second or successive § 2255

motions under the AEDPA must be declared unconstitutional.” (Civ. Doc. 8 at 1).

      Petitioner is merely rehashing an argument the Court already rejected. (See

Civ. Doc. 7 at 2-3). Because “[a] motion for reconsideration cannot be used to relitigate



1     Citations to the record in the underlying criminal case, United States of
America vs. Wayne Anthony Moore, Case No. 3:03-cr-348-J-32MCR, will be denoted
as “Crim. Doc. __.” Citations to the record in the civil case, Case No. 3:17-cv-950-J-
32MCR, will be denoted as “Civ. Doc. __.”
                                           1
old matters,” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009)

(quotation omitted), this alone warrants denying the Motion for Reconsideration.

Besides, nothing in the Motion for Reconsideration changes the following vital facts:

(1) Petitioner filed a § 2255 motion in 2008, which the Court dismissed with prejudice

because it was untimely, (2) Petitioner filed the motion in the instant case under §

2255 in an attempt to challenge the same judgment, (3) Petitioner did not obtain

authorization from the Eleventh Circuit Court of Appeals to file the § 2255 motion in

the instant case, and (4) in McCarthan itself, the Eleventh Circuit reaffirmed that the

restrictions on second or successive motions to vacate are constitutional. 851 F.3d at

1095. See also Felker v. Turpin, 518 U.S. 651, 664 (1996); Gilbert v. United States,

640 F.3d 1293, 1317 (11th Cir. 2011). Therefore, Petitioner’s arguments lack merit.

        Accordingly, it is hereby ordered that Petitioner’s Motion for Reconsideration

(Civ. Doc. 8) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 30th day of April, 2019.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge


Lc 19

Copies:

Counsel of record
Wayne Anthony Moore




                                           2
